Citation Nr: 9935888	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-15 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating evaluation for 
service connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in New 
Orleans, Louisiana, which granted entitlement to service 
connection for PTSD and assigned a 30 percent rating 
evaluation.

The veteran in several statements appears to be raising the 
issue of entitlement to a total rating for compensation 
purposes based on individual unemployability.  This issue has 
not been developed for appellate consideration and is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's PTSD is manifested by persistent anxiety, panic 
attacks, claustrophobia, insomnia, nightmares, flashbacks, 
irritability, and paranoia which result in a significant 
limitation in engaging in employment.


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107, (West 1991); 38 
C.F.R. § Part 4, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991). This finding is 
based in part on the veteran's assertion that his PTSD is 
more disabling than reflected by his current rating 
evaluation.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Board finds that no further development of the record is 
necessary before appellate disposition is completed.  All 
records of treatment indicated by the veteran have been 
associated with the claims file.  In addition, he has been 
examined by the VA and the reports of the examination have 
been made part of the records on file.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. 38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The RO has assigned a 30 percent schedular rating for PTSD in 
accordance with the Schedule's Diagnostic Code 9411 (1999).  
Pursuant to the criteria for evaluating psychiatric pathology 
set forth in the Schedule, a 10 percent rating is warranted 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  

A 50 percent rating is available under the Schedule where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is available under the Schedule where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The veteran has been receiving ongoing treatment for his 
psychiatric problems at VA medical facilities.  

The veteran underwent a VA psychological examination in 
August 1997.  The veteran described himself as having an 
explosive temper.  He indicated that he had recently 
considered suicide, that he had nightmares and auditory and 
visual hallucinations, and that he believed people around him 
are out to poison him and control his mind.  He reported that 
after returning from military service, he held various jobs, 
but that he was presently unemployed.  Psychological testing 
of the veteran revealed that he demonstrated significant 
elevations on the following personality patterns: avoidant, 
narcissistic, antisocial, aggressive/sadistic, passive-
aggressive, shizotypal and paranoid.  Test scores suggested 
severe PTSD symptomatology.  The veteran was said to be 
capable of handling his own funds.  The diagnosed included 
chronic severe PTSD with a Global Assessment of Functioning 
(GAF) code of 40.

The veteran underwent a VA examination in May 1998, by a 
psychologist and a psychiatrist, who are board certified.  At 
that time the veteran stated that he had not worked for 20 
years due to anxiety.  He reported that he lived with his 
elderly mother.  He was being treated at a VA mental health 
clinic.  It was indicated that the veteran experienced 
persistent anxiety, panic attacks, claustrophobia, insomnia, 
frequent nightmares, occasional flashbacks, irritability, and 
paranoia.  

The examination revealed that the veteran was alert and 
cooperative.  His mood was described as "OK," and his 
thoughts proceeded at a normal rate and were logical, 
coherent, and goal directed.  Although there was said to be 
mild paranoia, there was no evidence of true delusional 
thought.  There were no hallucinations and no evidence of 
psychotic disorder.  He was said to appear somewhat anxious, 
but there were no suicidal or homicidal thoughts.  His 
ability to maintain personal hygiene and other basic 
activities of daily living appeared intact.  Recent and 
remote memories were intact.  Concentration was within normal 
limits and there was no evidence of obsessive or ritualistic 
behavior.  Based on syntax concepts and vocabulary, the 
veteran was said to appear to be of average intelligence.  
The veteran was deemed competent to handle his own affairs.  

The diagnosis included generalized anxiety disorder and 
possible panic disorder.  The GAF was estimated to be at 40 - 
50.  The examiners concluded that the veteran had evidence of 
generalized anxiety disorder.  The veteran reported that he 
was unable to work because of his anxiety.  The examiners 
noted that current examination revealed significant 
limitation because of the symptoms, although it was not clear 
that the veteran would be unable to work at all.

The board prepared an addendum to the foregoing examination 
in July 1998.  The examiners referred to the psychological 
testing conducted in conjunction with the August 1997 VA 
examination.  The results of the testing were compared with 
the findings of the May 1998 examination and a conclusive 
diagnosis of generalized anxiety disorder, PTSD, and possible 
panic disorder was provided.  The GAF related to the 
veteran's PTSD was said to be 40 to 50.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 31 to 40 is defined as 
exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

To summarize, the veteran's statements describing the 
symptoms of psychiatric disoder are considered to be 
competent evidence.  However, these statements must be 
considered in conjunction with the objective medical evidence 
of record and the pertinent rating criteria.   

In this regard the most recent VA examination reflects that 
the veteran experiences significant, persistent symptoms 
associated with his PTSD, including persistent anxiety, panic 
attacks, claustrophobia, insomnia, nightmares, flashbacks, 
and mild paranoia.  Additionally, the examiners indicated 
that the PTSD resulted in significant limitation.  
Furthermore the GAF score ranged from 40 to 50 which 
indicates major impairment to serious inmpairment in the 
ability to work. 

After reviewing the evidence, it is the Board's judgment that 
the degree of impairment resulting from the PTSD warrants a 
70 percent rating.  

However, this same evidence does not show that a rating in 
excess of 70 percent is in order.  The evidence does not show 
gross impairment in thought processes or communication.  
There is no indication disorientation or impairment in 
memory.  His personal hygiene was maintained. 

In rendering this determination the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
regard, the Board finds no basis which permits a rating in 
excess of 50 percent.  The Board further finds that the 70 
percent rating is the highest rating warranted during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a 70 percent schedular initial evaluation for 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits. 




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

